Citation Nr: 0836689	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for post-traumatic 
stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss, bilateral tinnitus, 
and PTSD. 

The veteran appeared and testified at a Board hearing before 
the undersigned in June 2008.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1. The veteran was exposed to acoustic trauma in service. 

2. The competent medical evidence shows the veteran has a 
bilateral hearing loss disability.  

3. The competent medical evidence shows the veteran has a 
tinnitus disability.  

4. The veteran does not have a diagnosis of PTSD that is 
based on exposure to a traumatic event in which both of the 
following were present: (1) he experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) his response 
involved intense fear, helplessness, or horror.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.310(a) (2007).  

2. The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).    

3. The criteria for service connection for PSTD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.125(a) (2007); American Psychiatric Association Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claims for bilateral hearing 
loss, bilateral tinnitus, and PTSD in August 2005.  The RO 
provided the appellant with the notice of the criteria for 
assigning disability ratings and effective dates in March 
2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1. Entitlement to service connection for bilateral hearing 
loss. 

The veteran alleges that he incurred bilateral hearing loss 
in service.  In a January 2007 VA examination, the veteran 
stated that his hearing loss interferes with his 
communication with his family and friends.  At the Board 
hearing, he testified that he first noticed hearing loss 
while serving on a ship and being exposed to the firing of 
the ship's guns during training exercises and while on 
missions off Vietnam.  He further testified that he was not 
using any hearing protection when the guns were fired.  

Service records indicate the veteran served as a radio 
operator during his service, and he received, in pertinent 
part, the Vietnam Service Medal for service aboard the USS 
Everett F. Larson.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500; 1,000; 2,000; 3,000; or 4,000 (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500; 1,000; 2,000; 3,000; 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The service medical records do not include a diagnosis for 
bilateral hearing loss.  

The veteran underwent a VA audio exam in January 2007, and 
pure tone thresholds, in decibels, were as follows: 

HERTZ

500 
1000
2000
3000
4000
Right Ear 
30
35
40
55
40
Left Ear
35
40
40
55
45

The VA audiologist assessed the veteran with moderate 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  The audiologist 
stated the hearing loss was not caused by his military 
service, but instead attributed it to occupational noise 
exposure to machinery as a plant engineer.  However, the 
veteran stated that he used hearing protection while he 
performed this job.  

Subsequent to the most recent supplemental statement of the 
case, the veteran underwent a private audiological 
examination in July 2008.  The veteran was diagnosed with 
moderate sensorineural hearing loss in both ears, and the 
audiologist indicated that it was "more than likely" that 
the veteran's hearing loss was attributable to his military 
service noise exposure.  

There are two audiological examinations that indicate the 
veteran suffers from bilateral hearing loss; however, the 
examinations differ on whether the hearing loss is 
attributable to the veteran's service.  Thus, the evidence is 
in relative equipoise.  When the evidence is in relative 
equipoise, the law requires that the veteran be given the 
benefit of the doubt.  38 C.F.R. § 3.102.

Accordingly, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  

2. Entitlement to service connection for tinnitus. 

The veteran alleges that he incurred bilateral tinnitus in 
service.  In a January 2007 VA examination, the veteran 
stated that his tinnitus interferes with his communication 
with his family and friends.  At the Board hearing, he 
testified that he first noticed ringing in his ears while 
serving on a ship and being exposed to the firing of the 
ship's guns during training exercises and while on missions 
in Vietnam.  He further testified that he was not using any 
hearing protection when the guns were fired.  

The service medical records do not include a diagnosis for 
tinnitus.  

The veteran underwent a VA audio exam in January 2007.  After 
an audiological examination, the VA examiner indicated that 
the veteran's complaints of tinnitus were unrelated to his 
military service.  

Subsequent to the most recent supplemental statement of the 
case, the veteran underwent a private audiological 
examination in July 2008.  The audiologist concluded the 
veteran's tinnitus was attributable to his military service 
noise exposure.  

There are two audiological examinations that indicate the 
veteran suffers from tinnitus; however, the examinations 
differ on whether the tinnitus is attributable to the 
veteran's service.  Thus, the evidence is in relative 
equipoise.  When the evidence is in relative equipoise, the 
law requires that the veteran be given the benefit of the 
doubt.  38 C.F.R. § 3.102.  

Accordingly, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  

3. Entitlement to service connection for PTSD.

The veteran alleges that he incurred PTSD in service.  At the 
Board hearing, the veteran's representative indicated that 
the veteran was disturbed by news that a sister ship to the 
ship he served on had been cut in half.  The representative 
indicated this event occurred after the veteran left service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138.  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The veteran underwent VA mental health evaluations in May and 
June 2006.  The veteran exhibited PTSD symptoms, but a PTSD 
screening was negative.  The VA psychiatrist noted that the 
veteran's ship was firing off shore, but it was never under 
enemy fire.  

In December 2006 the veteran reported to a VA clinical 
psychologist that he suffered from distressing memories while 
serving on a ship in Vietnam.  He reported having difficulty 
falling asleep and worrying excessively about his problems.  
The psychologist diagnosed the veteran with PTSD.  

In June 2007 the veteran was assessed with an anxious and 
depressed mood, and he continued to be bothered by memories 
of enemy soldiers being killed by his ship's gunfire.  The 
veteran also reported intermittent nightmares, and he avoided 
talking about his military experiences.  He also indicated 
that he avoided socializing, and had problems with excessive 
worrying.  The VA psychologist again diagnosed the veteran 
with PTSD.  

The regulation 38 C.F.R. § 4.125(a), refers to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DMS- IV) as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

At the hearing, the veteran's representative recounted an 
incident involving the veteran's ship's sister ship being cut 
in half by another ship.  However, the representative noted 
that this occurred in 1969, after the veteran left service.  
There is no allegation by the veteran or evidence in the 
record that the veteran was ever fired upon in service.  
Thus, there is no evidence in the record that the veteran 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  There also is no evidence that the veteran's 
response to any alleged stressors involved fear, 
helplessness, or horror.  

Accordingly, the criteria for valid diagnosis of PTSD under 
DSM-IV have not been met.  

The preponderance of the evidence is against the service 
connection claim for a PTSD; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.




ORDER

1. Entitlement to service connection for bilateral hearing 
loss is granted. 

2. Entitlement to service connection for tinnitus is granted. 

3. Entitlement to service connection for PTSD is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


